           Case 1:18-vv-00740-UNJ Document 40 Filed 11/12/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0740V
                                     Filed: August 21, 2019
                                         UNPUBLISHED


    STACI MCTEIGUE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 24, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on November 15,
2016. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On April 11, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On August 21, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $123,783.72
(representing $115,000.00 for pain and suffering and $8,783.72 for past unreimbursable

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00740-UNJ Document 40 Filed 11/12/19 Page 2 of 5



expenses). Proffer at 2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $123,783.72 (representing $115,000.00 for pain
and suffering and $8,783.72 for past unreimbursable expenses) in the form of a
check payable to petitioner, Staci McTeigue. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00740-UNJ Document 40 Filed 11/12/19 Page 3 of 5



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
 STACI McTEIGUE,                                    )
                                                    )
                  Petitioner,                       )
                                                    )   No. 18-740V
 v.                                                 )   Chief Special Master Dorsey
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On May 24, 2018, Staci McTeigue (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as a result of an influenza (“flu”) vaccine administered to her on November 15, 2016.

On June 29, 2019, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $115,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
            Case 1:18-vv-00740-UNJ Document 40 Filed 11/12/19 Page 4 of 5



       B.       Unreimbursable Expenses

       Evidence supplied by petitioner documents petitioner’s unreimbursable expenses as a

result of her vaccine injury. Respondent proffers that petitioner should be awarded

unreimbursable expenses in the amount of $8,783.72, as provided under the Vaccine Act, 42

U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $123,783.72, representing

compensation for pain and suffering ($115,000.00), and past unreimbursable expenses

($8,783.72), in the form of a check payable to petitioner, Staci McTeigue.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Staci McTeigue:                              $123,783.72



                                             Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division
1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future lost
earnings and future pain and suffering.
                                                 2
         Case 1:18-vv-00740-UNJ Document 40 Filed 11/12/19 Page 5 of 5




                                    GABRIELLE M. FIELDING
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    /s/ Julia M. Collison
                                    JULIA M. COLLISON
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Ben Franklin Station
                                    Washington, DC 20044-0146
                                    Tel: (202) 305-0102

Dated:       August 21, 2019




                                       3
